UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4750


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

OTIS STEFFON JOHNSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cr-00008-MOC-1)


Submitted:   June 30, 2015                    Decided:    July 29, 2015


Before KEENAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick M. Wright, Jr., WRIGHT LAW FIRM OF CHARLOTTE, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Otis Steffon Johnson pled guilty to possession of a firearm

by    a      convicted    felon            and   was      sentenced     to   77    months’

imprisonment.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

the district court erred in applying a four-level sentencing

enhancement         under         U.S.           Sentencing         Guidelines         Manual

§ 2K2.1(b)(6)(B) (2013).                   Although notified of his right to do

so, Johnson has not filed a pro se supplemental brief.                              Finding

no reversible error, we affirm.

       In     assessing      a    challenge          to     the    application     of    the

Guidelines, “we review [the district court’s] legal conclusions

de    novo    and   its   factual          findings       for   clear   error.”        United

States v. Cox, 744 F.3d 305, 308 (4th Cir. 2014) (defining clear

error).       The Guidelines provide for a four-level enhancement if

the defendant “used or possessed any firearm or ammunition in

connection with another felony offense.”                          USSG § 2K2.1(b)(6)(B).

The enhancement applies where “the firearm . . . facilitated, or

had    the    potential      of       facilitating,         another     felony    offense,”

USSG § 2K2.1 cmt. n.14(A), and “regardless of whether a criminal

charge      was   brought,       or    a    conviction      obtained”     for    the    other

offense, id. cmt. n.14(C).                   The Guidelines further provide that

a firearm is presumed to have the “potential of facilitating

                                                 2
another   felony    offense”    when    the   “firearm      is    found    in   close

proximity   to     drugs,    drug-manufacturing        materials,          or   drug-

paraphernalia.”     Id. cmt. n.14(B).

     Here, the district court found that Johnson possessed or

had control over approximately 94 grams of marijuana and the

bedroom in which the marijuana and firearm were found.                            The

record contains sufficient evidence, including the testimony of

two detectives involved in the search, to support the district

court’s findings.       Thus, the court’s factual findings were not

clearly erroneous.       Further, after conducting a de novo review,

we conclude that the district court did not err in applying USSG

§ 2K2.1(b)(6)(B),       particularly        where   the     facts      adduced    at

sentencing established close proximity between the firearm and

the marijuana.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                        We

therefore affirm Johnson’s conviction and sentence.                       This Court

requires that counsel inform Johnson, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Johnson     requests   that    a   petition      be   filed,     but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in   this   Court     for   leave    to    withdraw      from

representation.     Counsel’s motion must state that a copy thereof

was served on Johnson.

                                        3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4